Title: From George Washington to John West, 13 January 1775
From: Washington, George
To: West, John



Sir,
Mount Vernon January 13th 1775

Your Letter of the 8th, which is just handed to me, could not have given you more pain in writing, than it has done me in reading; Because I never deny, or even hesitate in granting any request that is made to me (especially by persons I esteem, and in matters of moment) without feeling inexpressable uneasiness—I do not wonder at your sollicitude on acct of your (only) Son—In Nurturing, and bringing him up in a proper Tract, is, no doubt, an object of great concern to you, as well as Importance to him; but two things are essentially necessary in the Man to whom this charge is committed—A Capacity of judging, with propriety, of Measures proper to be taken in the Government of a Youth—and leizure sufficient to attend the Execution of these Measures—That you are pleased to think favourably of me, in respect to the first, I shall take for granted, from the request you have made—but to shew my incapacity of attending to the latter, with that good faith which I think every man ought to do, who undertakes a trust of this Interesting nature, I can solemnly declare to you, that for this year or two past, there has been scarce a Moment that I can properly call my own: For what with my own business—my present Wards—My Mothers (which is wholely in my hands)—Colo. Colvills—Mrs Savages—Colo. Fairfax’s—Colo. Mercers (for Colo. Tayloe though he accepted of the Trust jointly with myself, seems no ways inclined to take any part of the Execution of it)—and the little Assistance I have undertaken to give in the management of my Brother Augustines Affairs (for I have absolutely refused to qualify as an Executor) keeps me, together with the share I take in publick

Affairs, constantly engaged in writing Letters—Settling Accts—and Negotiating one piece of business or another, in behalf of one or other of these Concerns; by which means I have really been deprivd of every kind of enjoyment, and had almost fully resolved, to engage in no fresh matter, till I had entirely wound up the old.
Thus much Sir, Candour, indeed the principles of common honesty, obliged me to relate to you; as it is not my wish to deceive any person by promising what I do not think it is in my power to perform, with that punctuallity & rectitude wch I conceive the nature of the trust would require of me—I do not however give a flat refusal to your request—I rather wish you to be fully informed of my Situation, that you may think, with me, or as I do, that if it should please the Almighty to take you to himself so soon as you apprehend (but I hope without just cause) that your Son may be placed in better hands than mine—If you think otherwise, I will do the best I can, merely as Guardian.
I think you will act very prudently in having your will Revised by some person knowing in the Law, as a Testators Intention is often defeated, by different Interpretations of Statutes, which require the whole business of a Man’s life to be perfectly conversant In—and in such a case as yours where there are Children by different Ventures, it becomes still more necessary—I shall not, after what I have here said, add any thing more than my wishes, which are sincerely offered for your recovery, & that you may live to see the accomplishment of your Son’s Education &ca being with very great esteem Sir Yr Most Obedt Hble Servt

Go: Washington

